Judgment, Supreme Court, Bronx County, entered November 29, 1974, dismissing petitioner’s writ of habeas corpus, unanimously modified, on the law, to the extent of restoring the three days’ loss of good *632time credit imposed by respondent on August 12, 1974; and otherwise affirmed. As now conceded by respondent, the disciplinary procedures employed in connection with the charge resulting in the action taken on the above date were not in conformity with the constitutional standards established in Wolff v McDonnell (418 US 539). On the record before us, the disciplinary procedures employed in respect of the other charges filed against petitioner, however, satisfied such standards. Concur—Murphy, J. P., Tilzer, Capozzoli, Lane and Nunez, JJ.